Title: From Benjamin Franklin to Bernard Dehez, 29 January 1780
From: Franklin, Benjamin
To: Dehez, Bernard


Sir,
Passy, Jany. 29. 1780.
I received the Letter you did me the honour of writing to me, dated the 1st. Instant, relating to the Conduct of Capt. Cunningham. He is at present with Commodore Jones, on board the alliance frigate, upon a Cruise; and perhaps that ship may put in to some Port of Spain, in which Case you can apply to him directly. If she should come in to france, I will immediately communicate the Complaint to him and I make no doubt of his taking the proper steps to indemnify the Commandant General. I have the honour to be with great Regard.
Sir, &c.
a Mr. Brd Detiez Negt. a st. Sebastian en Espagne.
